Citation Nr: 0915291	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-38 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1968 to June 
1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2007, a statement of the case was issued in November 2007, 
and a substantive appeal was received in December 2007.  A 
Board hearing at the local RO was held in December 2008.  The 
record was held open for 90 days so that additional evidence 
could be submitted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-
connected PTSD.  In his hearing testimony, the Veteran 
testified that he was entering a VA PTSD six-week program at 
the end of the month in December 2008 in Salisbury, North 
Carolina.  The Board held the record open for 90 days so that 
these records could be submitted by the Veteran.  However, to 
date, the Veteran has not submitted these records.  Further, 
the most recent VA treatment records associated with the 
clams file are from November 2007.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain the VA treatment records from December 2008 for the VA 
PTSD program completed by the Veteran as well as any other VA 
treatment records from November 2007 to the present.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The Board noted that the Veteran was afforded a VA 
examination in June 2008.  However, the claims file was not 
available at this examination and the examiner noted that he 
could not compare the Veteran's current presentation to that 
previously observed.  Thus, in light of the new medical 
evidence to be obtained, the Board finds that a new VA 
examination is necessary to determine the extent of the 
Veteran's PTSD. 

Lastly, the RO should ensure that the Veteran has received 
sufficient notice informing him of the information and 
evidence necessary to establish entitlement to a higher 
initial rating for his PTSD pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  The Board 
recognizes that in May 2008, the RO sent a notice to the 
Veteran in compliance with Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).  However, the notice did not inform the 
Veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  Further, the notice did not inform the Veteran of 
the types of evidence necessary to establish an effective 
date for the disability on appeal.  See Dingess v. Nicholson, 
19 Vet.App. 473 (2006).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in compliance with Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002; and 
Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006). 

2.  The RO should obtain the Veteran's VA 
treatment records from December 2008 for 
the VA PTSD program completed by the 
Veteran as well as any other VA treatment 
records from November 2007 to the 
present.   If such records are 
unavailable, it should be clearly noted 
in the claims file.


3.  Thereafter, the Veteran should be 
scheduled for an appropriate VA 
examination to determine the current 
severity of his PTSD.  The claims folder 
must be made available to the examiner 
and reviewed in conjunction with the 
examination.  The examiner should be 
asked to comment on the severity of the 
Veteran's PTSD, to include whether the 
Veteran has any occupational or social 
impairment due to his service-connected 
PTSD. Examination findings should be 
reported to allow for evaluation of PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A GAF score should also be 
reported.

4.  After completion of the above and any 
further development deemed necessary by 
the RO, the RO should review the record 
and determine whether a higher rating for 
PTSD is warranted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




